
	
		III
		109th CONGRESS
		2d Session
		S. RES. 547
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2006
			Ms. Landrieu (for
			 herself and Mr. Craig) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing and supporting the success of
		  the Adoption and Safe Families Act of 1997 in increasing adoption, observing
		  the efforts that the Act has spurred, including National Adoption Day and
		  National Adoption Month, and encouraging citizens of the United States to
		  consider adoption throughout the year.
	
	
		Whereas, since the passage of the Adoption and Safe
			 Families Act of 1997 (42 U.S.C. 1305 note; Public Law 105–89), the number of
			 children adopted from the foster care system has increased significantly, with
			 approximately 51,000 children adopted from the foster care system in fiscal
			 year 2004 alone;
		Whereas, despite that remarkable progress, approximately
			 118,000 children in the foster care system of the United States are waiting to
			 be adopted, and 49 percent of those children are at least 9 years old;
		Whereas adoptive families make an important difference in
			 the lives of the children they adopt by providing a stable, nurturing
			 environment for those children;
		Whereas National Adoption Day is a collective national
			 effort to find permanent, loving families for children in the foster care
			 system;
		Whereas both National Adoption Day and National Adoption
			 Month occur in November;
		Whereas, in 2002, the Department of Health and Human
			 Services launched a series of public service announcements promoting the
			 adoption of children aged 8 and older;
		Whereas more than 6,000 children have been placed into
			 adoptive homes since the Department of Health and Human Services launched
			 www.adoptuskids.org, a national photo listing service for children awaiting
			 adoption across the United States;
		Whereas, in 2005, judges, attorneys, adoption
			 professionals, child welfare agencies, and child advocates in 45 States and the
			 District of Columbia participated in 227 events in conjunction with National
			 Adoption Day; and
		Whereas those events finalized the adoptions of more than
			 3,300 children from the foster care system: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and supports—
				(A)the success of the Adoption and Safe
			 Families Act of 1997 (42 U.S.C. 1305 note; Public Law 105–89) and the efforts
			 that the Act has spurred; and
				(B)the goals and
			 ideals of National Adoption Day and National Adoption Month; and
				(2)encourages the
			 citizens of the United States to consider adoption throughout the year.
			
